Citation Nr: 1803737	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  10-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for polycystic ovarian disease with endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran served on active duty from September 2006 to August 2008. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In January 2017, the Board remanded the matters of an initial rating in excess of 30 percent for polycystic ovarian disease with endometriosis, to include whether October 2016 hysterectomy surgery was the result of such service-connected disability, and TDIU.  In a July 2017 rating decision, the agency of original jurisdiction (AOJ) granted a 50 percent initial rating for polycystic ovarian disease with endometriosis, effective the September 1, 2008, date of service connection; service connection for hysterectomy (100 percent from October 5, 2016, and 30 percent thereafter); and a TDIU, effective August 9, 2015.  The Veteran expressed no disagreement with the TDIU grant, so that issue is no longer before the Board.


FINDING OF FACT

The Veteran's polycystic ovarian disease with endometriosis has approximated lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for polycystic ovarian disease with endometriosis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.117, Diagnostic Code 7629 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran's polycystic ovarian disease with endometriosis is rated under 38 C.F.R. § 4.116, Diagnostic Code (DC) 7629 for endometriosis.  Under this code, lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms  warrants a 50 percent rating, the maximum rating.  Pelvic pain or heavy or irregular bleeding not controlled by treatment warrants 30 percent.  Pelvic pain or heavy or irregular bleeding requiring continuous treatment for control warrants 10 percent.
   
In its January 2017 remand, the Board noted the following:

... While the Veteran denied urinary or bowel symptoms in March, April, July, and December 2008, in June 2008 she reported recently developing some pain with urination and defecation.  Also, the Veteran denied bowel or bladder symptoms on March 2009 and February 2016 treatment, but on October 2010 treatment reported painful pressure prior to and during both urination and defecation, as well as some urine leakage and occasional fecal incontinence.  Furthermore, in her February 2010 substantive appeal, the Veteran asserted that evaluation of bowel or bladder symptoms was not part of the VA examination that provided, in part, the basis of her 30 percent rating.

The Board noted that "[p]elvic pain or heavy or irregular bleeding not controlled by treatment," had been reflected throughout the record, and that an April 2008 diagnostic laparoscopy revealed "small filmy adhesions from the right sidewall to the large and small bowel just inferior to the liver."  The Board thus determined that the presence or absence of bowel or bladder symptoms resulting from the Veteran's service-connected disability during the appeal period was highly relevant, if not determinative, as to whether the Veteran's disability met the criteria for a 50 percent rating under DC 7629.  It therefore instructed the AOJ to readjudicate the increased rating issue after completing any necessary development, to include obtaining, if deemed necessary, any medical opinion regarding whether the Veteran had bowel or bladder symptoms during the appeals period as the result of her polycystic ovarian disease with endometriosis.  The AOJ conducted such development and, as a result, in its July 2017 rating decision, granted a 50 percent initial rating for the Veteran's polycystic ovarian disease with endometriosis, effective the September 1, 2008, date of service connection.   

The Board finds that such 50 percent rating for the Veteran's polycystic ovarian disease with endometriosis disability-the maximum rating available under DC 7629-is appropriate in this case.  The Veteran's disability and symptomatology have been shown to be consistent with those contemplated in this 50 percent rating.   

In statements directly to VA, such as in August 2009 and February 2010, and during her September 2016 Board hearing, the Veteran reported her disability symptoms as being pelvic pain, irregular and heavy bleeding, and discomfort and bowel and bladder symptoms.  During the September 2016 hearing, the Veteran's representative argued that the Veteran's symptoms met the criteria for a "50 percent evaluation under diagnostic code 7629 due to having the lesions of the bowel."

The medical evidence of record is consistent with such noted symptomatology and functional impairment.  As discussed above, treatment records regarding the Veteran's disability during the claim period have not been consistent, but have generally shown pelvic pain, off and on bowel/bladder symptoms, and heavy or irregular bleeding.  On December 2008 VA examination, the Veteran reported symptoms of pelvic pain and heavy menstrual bleeding that lasted as often as one or two weeks per month.  

On her most recent March 2017 VA examination, the Veteran reported continuing to have pain, bloating, mood swings, and irregular menses.  The examiner noted her current symptoms of moderate and intermittent pain, pelvic pressure, and mood swings and bloating.  Also, current findings, signs or symptoms due to endometriosis were noted to be pelvic pain, lesions involving bowel confirmed by laparoscopy, and that symptoms of endometriosis were not controlled by continuous treatment.  

Thus, the record, including the Veteran's own reports and the extensive medical evidence, has reflected that her service-connected polycystic ovarian disease with endometriosis has approximated lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  Accordingly, a rating of 50 percent under DC 7629 - which is the maximum rating available for the issue on appeal - is  appropriate for her disability, and the symptoms and functional impairment of such disability is adequately contemplated by the criteria for that rating.  
 
The Board notes that on March 2017 VA examination the Veteran reported "mood swings."  However, such symptoms are adequately contemplated in the rating criteria of the General Rating Formula for Mental Disorders for the Veteran's service-connected disability of dysthymic disorder (also claimed as PTSD personal trauma, anxiety condition, and depression); she currently receives a 30 percent rating for such disability under DC 9433, and for which the Veteran has been separately rated for such disability since the first day after her separation from service, September 1, 2008.  See 38 C.F.R. § 4.130, DC 9433; see also 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Finally, in an October 2017 brief, the Veteran's representative appears to raise the issue of extraschedular rating under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's representative has not identified, and the record does not reflect, any symptoms or impairment resulting from the Veteran's service-connected disability not adequately contemplated in the relevant rating criteria in this case.  Rather, as discussed extensively above, the Veteran's symptoms have been precisely those contemplated in the criteria for her rating under DC 7629.  The Board reiterates that the Veteran is separately service-connected and rated as 30 percent for a hysterectomy associated with the service-connected endometriosis. Thus, her case does not represent an unusual disability picture, and referral for extraschedular consideration is not appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

An initial rating in excess of 50 percent for polycystic ovarian disease with endometriosis is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


